Title: March 20 Fryday.
From: Adams, John
To: 


       Yester Afternoon, the Weather cleared up, and the Wind came about very fair. We had a great Run, last Night. This Morning spyed a Sail, under our leward Bow, chased and soon came up with her, a Snow from Amsterdam to Demarara, and Essequibo.
       I made Enquiry to day of our Prisoner Captn. McIntosh, concerning the Trinity House. He says it is the richest Corporation in the Kingdom. That Lord Sandwich is an elder Brother of it. That any Master of a Vessell may be made a younger Brother of it, if he will. That there are many Thousands of younger Brothers. That this House gives permission to every Vessell to take out or to take in Ballast, and that a few Pence 6d. perhaps per Ton are paid them for such Licence. That they have the Care of all Lighthouses &c.
       My principal Motive for omitting to keep a regular and particular Journal, has been the Danger of falling into the Hands of my Enemies, and an Apprehension that I should not have an Opportunity of destroying these Papers in such a Case.
       We have now so fine a Wind, that a very few days will determine, whether We shall meet any capital Disaster, or arrive safe at Port.
      